Supreme Gourt
OF
Nevapa

(Oy ata SRE

_Real Party in Interest.

IN THE SUPREME COURT OF THE STATE OF NEVADA

AMMAR ASIM FARUQ HARRIS, No. 85060

Petitioner,

VS. .

THE EIGHTH JUDICIAL DISTRICT §

COURT OF THE STATE OF NEVADA, = f LL E ER

IN AND FOR THE COUNTY OF

CLARK, _ AUG 10 2022

Respondent, ELIZABETIVA. BROWN
and CLERK OF SUPREME COURT

THE STATE OF NEVADA, Mesoperary CLER

 

 

ORDER DENYING PETITION

This is a pro se original petition for a writ of mandamus
challenging the indictment underlying petitioner’s judgment of conviction.

Having considered the petition, we are not persuaded that our
extraordinary and discretionary intervention is warranted. See NRS
34.170: Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840,
841 (2004) (writ relief is proper only when there is no plain, speedy, and
adequate remedy at law and the petitioner bears the burden of
demonstrating that writ relief is warranted). Petitioner has not supplied
an appendix with copies of any documentation supporting his petition. See
NRAP 21(a)(4) (providing that the petitioner shall submit an appendix
containing all documents “essential to understand the matters set forth in
the petition’). Further, even assuming that the relief sought here could be
properly obtained through a petition for a writ of mandamus, any
application for such relief should first be directed to and resolved by the
district court. See State v. County of Douglas, 90 Nev. 272, 276-77, 524 P.2d
1271, 1274 (1974) (noting that “this court prefers that such an application

Z2%-VUsOI8

 

 

 
[for writ relief] be addressed to the discretion of the appropriate district
court” in the first instance), abrogated on other grounds by Attorney Gen. v.

Gypsum Res., 129 Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013). Accordingly,

 
   

 

 

we
ORDER the petition DENIED.
Parraguirre
/ LL. Maat. 5 J. AVa nl * J.
\ . 4 eo
Hardesty Stiglich

ec: Ammar Asim Faruq Harris
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEVADA

10) 147A eRe